IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00291-CR

COREY STEWART,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 10-02913-CRF-361


                                       ORDER


      An opinion and judgment affirming your conviction was issued on August 1,

2013. See Stewart v. State, No. 10-11-00291-CR, 2013 Tex. App. LEXIS 9644, (Tex. App.—

Waco, Aug. 1, 2013, pet. filed) (not designated for publication). Our plenary power

expired in October of 2013 and we no longer have jurisdiction over this proceeding.

Even if this Court had jurisdiction to rule on your motion, you are not entitled to a free
record from this Court after the exhaustion of your initial appeal. See Escobar v. State,

880 S.W.2d 782, 783-84 (Tex. App.—Houston [1st Dist.] 1993, order).

        Accordingly, your “Motion for Trial Transcripts and Statement of Facts” and

your “Motion for Suspension of Operation of Rules Pursuant to Tex. R. App. P. 2” are

dismissed.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions dismissed
Order issued and filed December 12, 2013
Stew. v. State                                                                   Page 2